ATTACHMENT TO PTO-90C
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The replies filed on 12/15/20 and on 12/22/20 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): See the comments in paragraph 3 below. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
(A)    In the Remarks accompanying the 12/15/20 Reply, applicant states that “Formal drawings that address the objections to the 
(B)    In the claim set filed on 12/22/20 applicant expressly cancelled the originally examined claims that were drawn to “A combined protective container and delivery device for an orthopedic implant device comprising…..an orthopedic implant device…”. In the claim set filed on 12/15/20 applicant introduced new claims 21-40 that are drawn either to “A container that is configured to support a sterilized orthopedic implant device” (and in which the implant device is not positively claimed) or to “An assembly comprising…a sterilized orthopedic implant device; and a container including:…”.  
The original claims are considered to be invention Group I and the new claims are considered to be invention Group II. The newly submitted claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Invention Group I and Group II are directed to related products. The 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Therefore, no claims remain for examination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736